The opinion of the Court was delivered by
Collamer, J.
School districts, by our statute, must be formed by the inhabitants of the town, at a legal meeting, warned for that purpose, and be composed of territory with geographical limits, defined by such meeting. This is clearly necessary, when we consider, that all land is taxable in the district where situated, and the listers are required, in the list, to designate in what district it is situated. This principle was decided in Gray v. Sheldon, 8 Vt. R. 402. In this case, the vote of the town was thus ; “ voted that A Pierce,” and others named, “ be set into a district by themselves.” This speaks only of persons. It makes no intimation of land, much less defines any. It is impossible to say this defines and determines the limits, as the statute requires.
The plaintiff puts into the case, what is called, a survey of this contemplated district, which he insists defines it. The law requires that the toion shall define the limits. This survey is entirely without authority or direction from the town, nor is there any proof that it was ever recognized, approved, or ratified by the town. The limits must bo defined by the vote of the town, or the vote must contain such directions as will render its limits capable of being definitely ascertained.
Judgment of the county court affirmed.